

Exhibit 10.2
EXHIBIT B
Form of Commencement Agreement
COMMENCEMENT AGREEMENT
        THIS COMMENCEMENT AGREEMENT ( this “Agreement”), made and entered into
as of this 10Th day of April, 2020, is by and between NOLENSVILLE REAL ESTATE
PARTNERS, LLC, a Tennessee limited liability company, (“Landlord”), and FRANKLIN
SYNERGY BANK, a Tennessee banking corporation (“Tenant”).
A.Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated May 6, 2019 (the “Lease”), for certain improved real property
municipally known as 7216 Nolensville Road located in Nolensville, Williamson
County, Tennessee consisting of approximately 3,892 rentable square feet, being
more particularly described in the Lease; and


B.The Parties desire to precisely establish the Commencement Date as set forth
below.


NOW, THEREFORE, the consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:


1. The term of the Lease by and between the Landlord and Tenant actually
commenced on May 8, 2020 ( the “Commencement Date”)


2.Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.


IN WITNESS WHERE OF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.







LANDLORD:TENANT:NOLENSVILLE REAL ESTATEFRANKLIN SYNERGY BANKPARTNERS
By: /s/ Jason E. Herrington
By: /s/ J. Myers Jones, III
Title: Vice PresidentTitle: CEO


